                            Case 16-10526       Doc 48      Filed 11/20/18     Page 1 of 2
     SO ORDERED.

     SIGNED this 20th day of November, 2018.




C-13-15A(Order)
(Rev. 11/06)
                                UNITED STATES BANKRUPTCY COURT
                               MIDDLE DISTRICT OF NORTH CAROLINA


In Re:                                                   )
                                                         )
BRIGGS, KRISTIE DAWN                         xxx-xx-1810 )
6 HIDDEN VALLEY CT                                       )                  No:   16-10526     C-13G
GREENSBORO, NC 27407                                     )
                                                         )
                                      Debtor             )

                                                        ORDER


        This matter coming before the Court upon the motion of Anita Jo Kinlaw Troxler, Trustee for the above-
referenced Debtor, for an Order to be entered modifying the Debtor’s plan with the plan payment to increase to $400.00
per month effective February 2019 unless on or before January 31, 2019 the Debtor files a Notice of Change of
Residential Address and provides the Chapter 13 Trustee with evidence of the Debtor’s residence; and, that should the
Debtor file a Notice of Change of Residential Address on or before January 31, 2019 and provide evidence to the Chapter
13 Trustee of the Debtor’s residence that the plan payment continue at $300.00 per month February 2019 forward; and
there being no filed objection to the Motion within the time period set forth in the Notice issued on October 12, 2018 by
the Clerk of Court setting November 13, 2018 as the deadline for filing objections to the motion and the Court, after
considering the motion, finds the motion should be allowed; therefore, it is

       ORDERED, that the Debtor’s plan is modified with the plan payment increased to $400.00 per month effective
February 2019 unless on or before January 31, 2019 the Debtor files a Notice of Change of Residential Address and
provides the Chapter 13 Trustee with evidence of the Debtor’s residence; and, it is further,

       ORDERED, that should the Debtor file a Notice of Change of Residential Address on or before January 31, 2019
and provide evidence to the Chapter 13 Trustee of the Debtor’s residence the plan payment is to continue at $300.00 per
month February 2019 forward.

                                              END OF DOCUMENT
                    Case 16-10526   Doc 48   Filed 11/20/18   Page 2 of 2




                                PARTIES TO BE SERVED
                                     PAGE 1 OF 1
                                   16-10526 C-13G

ANITA JO KINLAW TROXLER
STANDING TRUSTEE
PO BOX 1720
GREENSBORO NC 27402-1720

KRISTIE DAWN BRIGGS
6 HIDDEN VALLEY CT
GREENSBORO, NC 27407

TOMMY S BLALOCK III ESQ
BLALOCK LAW OFFICES PA
620 GREEN VALLEY RD STE 209
GREENSBORO, NC 27408
